FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                         April 24, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
HEINDEL SIRIBUOR,

             Plaintiff-Appellant,

v.                                                         No. 12-1372
                                               (D.C. No. 1:12-CV-00077-RBJ-KLM)
UHS OF DENVER, INC., d/b/a                                  (D. Colo.)
Highlands Behavioral Health Systems;
UHS OF DELAWARE, INC., d/b/a
Universal Health Services Inc.,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and O’BRIEN, Circuit Judges.


      This appeal involves two issues: (1) did the district court err in finding Heindel

Siribuor, a pro se attorney, to have knowingly and voluntarily entered into a binding

settlement agreement with defendants regarding his Title VII harassment and racial

discrimination claims; and (2) did the district court err in imposing attorney’s fees as


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
a sanction for Mr. Heindel’s attempt to renege on the settlement contract. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm in part and dismiss in part for lack of

jurisdiction.

       With regard to the first issue on appeal, we easily conclude Mr. Heindel

entered into a binding settlement agreement, and affirm for substantially the same

reasons relied on by the magistrate judge and the district judge in their extremely

thorough orders. See R., Doc. 45 at 1-4, 6-9; Doc. 54 at 1-3, 6-8. Simply put,

Heindel knowingly and voluntarily authorized the settlement agreement in email

messages he sent to defense counsel on February 27, 2012. Id., Doc. 45 at 3-4

(¶¶ 3-10). Heindel claims the settlement agreement was unenforceable because the

terms of a release had not been negotiated, there was inadequate consideration, and

defendants breached a confidentiality requirement, but the magistrate and the district

judges correctly rejected his arguments for lack of merit.

       With regard to the second issue, we lack jurisdiction to review the award of

attorney’s fees because the district court has yet to enter an order reducing the award

to a sum certain. See Am. Soda, LLP v U.S. Filter Wastewater Group, Inc., 428 F.3d

921, 924 (10th Cir. 2005) (“An award of attorneys’ fees is not final and appealable

within the meaning of 28 U.S.C. § 1291 until it is reduced to a sum certain.”). “This,

however, does not preclude our review of the district court’s . . . order [regarding the

settlement agreement].” Id. at 925. As we have explained, “[i]t is well settled that a

decision on the merits is a final decision for purposes of § 1291 whether or not there


                                          -2-
remains for adjudication a request for attorney’s fees attributable to the case.” Id.

(internal quotation marks omitted).

      The judgment of the district court enforcing the parties’ settlement agreement

is affirmed. Heindel’s appeal of the award of attorney’s fees is dismissed for lack of

jurisdiction. Heindel’s motion to file his appendix under seal is denied because the

documents included in it are already part of the public record in the district court.


                                                Entered for the Court


                                                Terrence L. O’Brien
                                                Circuit Judge




                                          -3-